—In an action to foreclose a mortgage, the defendants Estate of Gustave Berko, Pauline Boloker, Paul Berko, Jerome Berko, Henrietta Berko, Estate of Solomon Berko, Albert Berko, Florence Berko, Patricia Berko-Kantro, David Berko, Jay Berko, Barbara Berko, and Lorraine Berko appeal from an order of the Supreme Court, Kings County (Garry, J.), dated September 27, 1999, which granted the plaintiff’s motion, inter alia, to enforce the terms of a settlement agreement entered into by the plaintiff and these defendants dated January 21, 1999.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, since a foreclosure *756action was still pending at the time the parties entered into their agreement to discontinue that action with prejudice, the Supreme Court retained the power to supervise and enforce the terms of the agreement (see, Teitelbaum Holdings v Gold, 48 NY2d 51, 54; Arguelles v Arguelles, 251 AD2d 611). As the plaintiff satisfied the conditions precedent of the agreement, the appellants were obligated to fulfill the conditions imposed upon them by it (see, Oppenheimer & Co. v Oppenheim, Appel, Dixon & Co., 86 NY2d 685, 690; Merritt Hill Vineyards v Windy Hgts. Vineyard, 61 NY2d 106, 112). Accordingly, the Supreme Court properly granted that branch of the plaintiffs motion which was to compel the appellants to comply with the terms of the agreement.
The appellants’ remaining contentions are without merit. Ritter, J. P., S. Miller, Luciano and Crane, JJ., concur.